Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization by Attorney
Authorization for this examiner’s amendment was given in an interview with Vincent Beacom on 4/7/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 3 (Currently Amended):
A lacrosse head comprising:
 a scoop;
 a throat; 
a pair of unbroken opposed sidewalls arranged to interconnect the scoop to the throat, each sidewall having an average thickness of about 0.020 inches to 0.20 inches, the pair of unbroken opposed sidewalls being continuous, and having an interior edge and an exterior edge; 
a hub connected to the throat, the hub including a socket configured to receive a stick; 
a multiplicity of slots disposed along the interior edge of each of the sidewalls, wherein the multiplicity of slots are dimensioned to: 
connect a mesh netting to the lacrosse head; 
orient a center of gravity of the lacrosse head relative to a central portion of the mesh netting; and at least one sacrificial weight selectively embedded within at least one of the scoop, throat, and pair netting; 
wherein at least one of the scoop, throat, pair of opposed sidewalls, and hub comprise the matrix material embedded with a plurality of substantially randomly dispersed reinforcing fibers.
Claim 14 (Currently Amended)
 A lacrosse head comprising: 
 a scoop;
 a throat; 
a pair of unbroken opposed sidewalls arranged to interconnect the scoop to the throat, each sidewall having an average thickness of about 0.020 inches to 0.20 inches, the pair of unbroken opposed sidewalls being continuous, and having an interior edge and an exterior edge; 
and -5-Application No.: 15/399,662 Attorney Docket No.: 13981.0001-00000 a pair of arms dimensioned to receive a stick such that the pair of arms facilitates flexural bending in a region corresponding to a junction between the pair of arms and the lacrosse stick;
at least one sacrificial weight selectively embedded within at least one of the scoop, throat, and pair of sidewalls, the sacrificial weight being integrally -2-Application No.: 15/399,662 Attorney Docket No.: 13981.0001-00000embedded with a matrix material such that the sacrificial weight orients a center of gravity of the lacrosse head relative to the central portion of a mesh netting;
 wherein at least one of the scoop, throat, pair of opposed sidewalls, and pair of arms comprise a matrix material embedded with a plurality of substantially randomly dispersed reinforcing fibers.
Claims 16-20 (Canceled)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/EUGENE L KIM/               Supervisory Patent Examiner, Art Unit 3711